Name: 87/425/EEC: Commission Decision of 15 July 1987 amending Decision 86/473/EEC as regards the list of establishments in Uruguay approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  foodstuff;  agri-foodstuffs
 Date Published: 1987-08-15

 Avis juridique important|31987D042587/425/EEC: Commission Decision of 15 July 1987 amending Decision 86/473/EEC as regards the list of establishments in Uruguay approved for the purpose of importing meat products into the Community Official Journal L 228 , 15/08/1987 P. 0045 - 0045*****COMMISSION DECISION of 15 July 1987 amending Decision 86/473/EEC as regards the list of establishments in Uruguay approved for the purpose of importing meat products into the Community (87/425/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (1), as last amended by Directive 86/469/EEC (2), and in particular Article 17 (1) thereof, Whereas a list of establishments in Uruguay, approved for the purpose of importing meat products into the Community, was drawn up initially by Commission Decision 86/473/EEC (3); Whereas a Community on-the-spot visit to meat product establishments in Uruguay has revealed that the level of hygiene in one establishment has altered since the last inspection; whereas the list of establishments should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 86/473/EEC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 July 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 12. 1977, p. 85. (2) OJ No L 275, 26. 9. 1986, p. 36. (3) OJ No L 279, 30. 9. 1986, p. 53. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // // 2 // FrigorÃ ­fico Colonia // Tarariras, Colonia // 8 // FrigorÃ ­fico Canelones // Canelones, Canelones // 35 // Delta Brands Uruguay // Pando, Canelones // // //